Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     June 22, 2015

The Court of Appeals hereby passes the following order:

A15D0419. MICHAEL BISHOP v. NADINE BELLINGER.

       On March 20, 2015, the trial court entered a family violence protective order
against Michael Bishop. Over two months later, Bishop filed this application for
discretionary appeal.1 We lack jurisdiction.
       An application for discretionary review must be filed within 30 days of the
order to be appealed. OCGA § 5-6-35 (d). The filing deadline is jurisdictional, and
this Court is unable to accept an untimely application. See Crosson v. Conway, 291
Ga. 220 (1) (728 SE2d 617) (2012). Accordingly, this application for discretionary
appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               06/22/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




       1
        Bishop attempted to file his application earlier, but the Court was unable to
accept the filing since it did not contain either the order to be appealed or a certificate
of service. See Court of Appeals Rule 31 (e) (applications must include stamped
“filed” copy of order to be appealed) & Court of Appeals Rule 6 (any document
without a certificate of service shall not be accepted for filing).